Citation Nr: 0108634	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  99-15 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for stress fracture of 
the left femur, with knee pain.  

2.  Entitlement to service connection for stress fracture of 
the right tibia, with knee pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from June 1995 to November 
1995.  His service on separation was "uncharacterized."  He 
had an entry-level separation, noted to be an erroneous 
enlistment because of a left femur stress fracture.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating determination of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied service connection for 
stress fracture of the left femur, with knee pain and stress 
fracture of the right tibia, with knee pain.  

In February 2001, the veteran testified before a Board member 
at a videoconference hearing.  Correspondence in the claims 
file dated in January 2001 indicates that the veteran 
accepted that hearing in lieu of an "in-person" hearing 
before a Board member.  See 38 C.F.R. § 20.700(e) (2000).  

In a statement dated in November 1998, the veteran requested 
an upgrade in his service discharge.  Disagreement with the 
assigned discharge classification must be raised with the 
appropriate service department, not VA.  See 10 U.S.C. 
1552(a)(1).  Harvey v. Brown, 6 Vet. App. 416, 424 (1994). 
   


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the veteran's 
appeal has been obtained by the RO.  

2.  Residual disability from stress fracture of the left 
femur and stress fracture of the right tibia is not shown.  


CONCLUSION OF LAW

Residual disability from stress fracture of the left femur 
and stress fracture of the right tibia was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At the time of the veteran's entry examination in April 1995, 
physical examination of the lower extremities was normal.  
There were no pertinent complaints or history reported.  

Service medical records dated in June 1995 indicate that the 
veteran was treated for the insidious onset of bilateral 
medial knee pain of 2 days' duration that increased with 
running.  The pain improved with walking, but there was a 
tightening up which increased on resting.  It was noted that 
the veteran had previously run track in high school without 
difficulty.  Following physical examination, the diagnoses 
were bilateral tendonitis and left anterior cruciate ligament 
laxity.  The veteran was to use crutches and ice, with 
limited duty of 3 days.  Two days later, the condition was 
noted to be resolving.  

Service medical records dated in July 1995 show that the 
veteran was evaluated for follow-up care.  The assessments 
were bilateral patellar tenonitis and bilateral small cyst, 
knee.  

Radiographic studies dated in August 1995 revealed a 
periosteal reaction at the junction of the middle and distal 
thirds of the left femur consistent with stress fracture; the 
right tibia/fibula was normal.  

In September 1995, service radiographic studies demonstrated 
a stress fracture involving the distal shaft of the left 
femur with possible extension across the diaphysis and a 
small stress fracture of the posterior right tibia.  On the 
following day, the left femur stress fracture was noted to be 
healing.  

Service medical records dated in October 1995 indicate that 
the veteran was seen for follow-up evaluation for the left 
femur.  He denied pain at that time.  The assessment was 
resolving stress fracture of the left femur.  Three days 
later, the veteran stated that pain was better.  He had been 
required to move sandbags.  He also reportedly was not using 
crutches on a regular basis.  On the following day, the 
veteran reported an increase in symptoms when he stopped 
medication.  About two weeks later, he complained of pain 
during ambulation with crutches.  At the end of October 1995, 
the veteran used a cane with ambulation, and he reported 
having pain.  The veteran was reissued crutches.  More 
therapy was recommended.  

Service medical records dated in November 1995 indicate that 
the veteran had minimal improvement since the stress fracture 
diagnosis of September 1995.  It was noted that the veteran 
should be referred for entry level separation and that his 
present condition was "not physically qualified" in 
accordance with the physical standards for enlistment.  It 
was also stated that the veteran's condition was likely to 
change in the future with total resolution over the next 2-3 
months.  

The veteran was afforded a VA examination in October 1999.  
On physical examination of the bones, there were no signs of 
inflammation, effusion, tenderness, redness, heat, drainage, 
deformity, angulation, false motion, loose motion, or 
malunion.  There were no constitutional signs of bone 
disease, such as anemia, weight loss, debility, fever or skin 
disorder.  No prostheses were observed.  Diagnostic testing 
demonstrated no abnormality.  The diagnoses were status post 
stress fracture of the left femur and right tibia, without 
residuals.  The examiner noted in his discussion that the 
veteran reported that his daily activities were affected by 
running.  The examiner documented that the veteran had full 
range of motion of the hips and knees, without any signs of 
pain or weakness or bony or angulation deformity.  The 
veteran's gait was normal, and he required no assistive 
devices in order to ambulate.  

The veteran offered testimony at a videoconference hearing in 
February 2001.  The veteran testified that he never had pain 
before boot camp.  Hearing transcript (T.) 3.  He stated that 
he began to have pain about halfway through boot camp.  T. 4.  
The veteran reported that he continued to have knee pain 
since service.  He pointed out that since he had no medical 
insurance, he did not undergo doctor's care.  He took pain 
medicine and wore ace bandages.  T. 5.  The veteran's 
representative argued that service connection was warranted 
on either a direct basis or due to aggravation.  T. 6.  The 
veteran reiterated that he had no medical treatment since his 
discharge from service.  T. 7.  

Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b); see also Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  

There are medical principles so universally recognized as to 
constitute clear and unmistakable proof, and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently, with 
notation or discovery during service of such residual 
conditions with no evidence of the pertinent antecedent 
active disease or injury during service the conclusion must 
be that they preexisted service.  Similarly, manifestation of 
lesions or symptoms of chronic disease from date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period will establish pre-
service existence.  38 C.F.R. § 3.303(c).  

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a pre-existing 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a), Crowe v. Brown, 7 Vet. App. 238 (1994).  
It is the Secretary's burden to rebut the presumption of in-
service aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991). 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  This means the 
base line against which the Board is to measure any worsening 
of a disability is the veteran's disability as shown in all 
of his medical records, not on the happenstance of whether he 
was symptom-free when he enlisted.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

With the evidence in relative equipoise, reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 3.102 (1999).  




Due Process

The Board acknowledges that, during the pendency of this 
appeal, the Veteran's Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5103A), was enacted into law.  This 
change in the law is applicable to all claims filed before 
the date of enactment and not yet final as of that date and 
is thus applicable to the instant appeal.  The VCAA requires 
that VA notify the veteran of the evidence necessary to 
substantiate his claim, requires VA to make reasonable 
efforts to assist a claimant in obtaining any and all 
evidence necessary to substantiate the claim and, under 
certain circumstances, requires examinations and the 
procurement of medical opinions.  

The Board finds that the development completed on the issues 
involved in this pending appeal satisfies the VCAA in every 
particular.  That is, the veteran and his representative have 
been informed on multiple occasions of the evidence necessary 
to substantiate his claim and have been provided the 
appropriate laws and regulations governing awards of service 
connection.  All known and identified evidence has been 
collected for review.  That is, the RO obtained the veteran's 
service medical records, and the veteran was afforded a VA 
examination.  Further, the veteran had the opportunity to 
present testimony at a hearing in February 2001.

It is noted that that the August 1999 statement of the case 
(SOC) provided an analysis that the veteran's claim for 
service connection was not well grounded.  Among other 
things, the Veterans Claims Assistance Act of 2000 eliminated 
the concept of a well-grounded claim.  However, the Board 
notes that the SOC otherwise had thoroughly provided the 
veteran with the law and regulations pertinent to service 
connection and the essential reasoning behind a denial on the 
merits of this issue.  Additionally, as noted above, the 
veteran has been notified of the evidence needed to support 
his claim throughout the pendency of the appeal, and he 
provided testimony and arguments regarding the theory of 
service connection.  Therefore, the Board finds that the 
veteran was adequately apprised of the elements needed to 
support his claim, and no prejudicial error results.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In a January 2000 written statement, the veteran also 
questioned the thoroughness of the October 1999 VA 
examination.  At his hearing, another examination was 
requested.  T. 6.  On review of the examination report, the 
Board cannot conclude that there was deficiency so as to 
warrant another examination.  Rather, the October 1999 
internal medicine evaluation report includes a discussion of 
all the signs and symptoms representative of a disability 
associated with stress fracture or residuals thereof.  These 
manifestations or lack thereof were noted and/or discussed.  
Further, radiographic testing was completed and the examiner 
considered all results in rendering a final diagnosis and 
commentary.  Moreover, there is no other objective medical 
evidence submitted that tends to dispute this examiner's 
findings.  Consequently, remand for another VA examination is 
not appropriate.  

The Board notes that the veteran testified that there are no 
post-service medical records available.  Thus, the record 
does not indicate that there are relevant medical reports 
that are outstanding.  For the foregoing reasons, the duty to 
assist under VCAA and all prior duties to assist have been 
fulfilled and the case is now ready for appellate review.

Analysis 

The veteran contends that he did not have any pain of the 
lower extremities before military service.  In this case, the 
veteran's service entry examination was negative for 
abnormalities of the lower extremities, nor was there any 
past history reported.    In such a situation, there is the 
presumption of soundness on entry, and clear and unmistakable 
evidence must demonstrate that the injury or disease existed 
before acceptance and enrollment into service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The standard of proof for rebutting the presumption of 
soundness is not merely evidence that is cogent and 
compelling, i.e., a sufficient showing, but evidence that is 
clear and unmistakable, i.e., undebatable.  Vanerson v. West, 
12 Vet. App. 254, 261 (1999).  In the instant appeal, the 
Board, in considering all of the evidence, does not find that 
clear and unmistakable evidence demonstrates that the 
veteran's stress fractures existed prior to the veteran's 
service.

Due regard has been given to the provisions of 38 C.F.R. 
§ 3.303(c), in which it is recognized that manifestation of 
lesions or symptoms of chronic disease from the date of 
enlistment, or so close thereto, indicate that the disease 
could not have originated in so short a period and will 
establish pre-service existence.  The veteran's DD 214 shows 
that he entered service on June 7, 1995, and he sought 
treatment for knee pain on June 21, 1995.  Significantly, the 
first service medical report at that time is consistent with 
the veteran's recent testimony of "no previous history."  
Further, the initial service treatment occurred after the 
veteran's training had begun.  Moreover, no doctor concluded 
that the stress fractures preexisted service.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (only independent 
medical evidence may be considered to support Board 
findings).  Thus, the Board finds that for these reasons, it 
cannot be concluded that this evidentiary picture constitutes 
clear and unmistakable evidence that stress fractures of the 
left femur or right tibia preexisted the veteran's service.  
The Board finds that the presumption of soundness has not 
been rebutted for the veteran's period of active service.  

Since the presumption of soundness has not been overcome, the 
Board must determine whether the claimed disabilities were 
incurred in military service.  38 U.S.C.A. § 1110.  Clearly, 
the service medical records show treatment during service for 
stress fractures of the left femur and right tibia.  
Nevertheless, the claim for service-connection for a 
disability must be accompanied by evidence which establishes 
that the claimant currently has the claimed disability.  
Absent proof of a present disability there can be no valid 
claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).    

Shortly before service separation, the medical conclusion was 
that the veteran's condition regarding the stress fractures 
would resolve in a few months.  This conclusion is negative 
that a chronic residual disability was expected to result.  

Subsequent to service, the veteran has testified that he did 
not have medical treatment for a lower extremity disorder.  
However, he has testified that he has continuing pain which 
began in service.  Although the veteran is competent to 
testify as to his in-service experiences and/or symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the veteran 
currently possesses a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
causation competent.  Therefore, the veteran's conclusions as 
to the etiology of his pain or the presence of a current 
medical diagnosis are of no probative value.  With regard to 
the veteran's complaints of post-service pain, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

The veteran was afforded a VA examination in 1999 to 
determine whether any residual disability associated with 
stress fractures was present.  The examiner was aware of the 
veteran's reports of pain.  On clinical evaluation, the 
examiner found no hallmarks of disability associated with 
stress fracture residuals or the effects of pain on use of 
any extremity.  For example, it was specified that there were 
no signs of inflammation, effusion, tenderness, redness, 
heat, drainage, deformity, angulation, false motion, loose 
motion, or malunion; there were no constitutional signs of 
bone disease, such as anemia, weight loss, debility, fever or 
skin disorder. Diagnostic testing was also accomplished but 
demonstrated no abnormality.  Full range of motion of the 
hips and knees was shown, without any signs of pain or 
weakness.  In sum, the medical examiner found no evidence of 
residual disability and the final diagnosis was "no 
residuals."  

As noted above, the Board has found this examination to be 
adequate for compensation purposes.  There is no other 
competent medical evidence to dispute these findings.   

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After 
a review of the relevant evidence, the Board finds that the 
weight of the evidence is against the claim for service 
connection for stress fracture of the left femur and stress 
fracture of the right tibia, with knee pain.  Consequently, 
the appeal is denied.  


ORDER

Service connection for stress fracture of the left femur with 
knee pain and stress fracture of the right tibia with knee 
pain is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals


